


Exhibit 10.3


EMPLOYMENT AGREEMENT
AGREEMENT, dated as of October 30, 2012, (including any schedules hereto the
“Agreement”), between Open Text Corporation, a corporation incorporated under
the laws of Canada (the “Corporation”), and Mark Barrenechea (the “Executive”).
WHEREAS, the Executive has been serving the Corporation as its President and
Chief Executive Officer since January 2, 2012;
WHEREAS, the Corporation has determined to enter into a new employment agreement
with the Executive; and
WHEREAS, the Corporation and the Executive mutually desire that the Executive
continue to serve the Corporation as the President and Chief Executive Officer
of the Corporation on the terms and conditions set forth herein and the parties
hereto shall contemporaneously execute the Restrictive Covenants Agreement (as
defined below) set forth in Schedule “C”.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
1.Position and Duties
(a)The Corporation hereby agrees to continue to employ the Executive as its
President and Chief Executive Officer, and the Executive hereby accepts such
position and agrees to serve the Corporation in such capacity during the Term,
as defined in Section 3 hereof. The Executive shall have such duties and
responsibilities as are consistent with the Executive's position as set forth
herein and as may be assigned by the Corporation from time to time in accordance
with the terms hereof. The Executive shall be subject to, and shall act in
accordance with, all reasonable instructions and directions of the Board of
Directors of the Corporation (the “Board”) and all policies and rules of the
Corporation applicable to executive officers.
(b)During the Term, excluding any periods of vacation and sick leave to which
the Executive is entitled, the Executive shall devote his full working time,
energy and attention to the performance of his duties and responsibilities
hereunder and shall diligently endeavor to promote the business and best
interests of the Corporation. Notwithstanding the foregoing, to the extent that
it does not interfere with the performance of Executive's duties hereunder,
Executive may (i) with the prior consent of the Board, serve on the board of
directors or equivalent body of up to one other company that is not a competitor
of the Corporation; (ii) serve on the boards of directors or equivalent bodies
of trade associations and/or charitable organizations; (iii) engage in
charitable activities and community affairs; and (iv) manage his personal,
financial and legal affairs.
(c)During the Term, the Executive shall work at the headquarters of the
Corporation in Waterloo, Ontario and shall be located in the Waterloo or Greater
Toronto Area, subject to necessary business travel. The Executive shall also be
a director of the Corporation.
2.Compensation
(a)Base Salary
As compensation for the agreements made by the Executive herein and the
performance by the Executive of his obligations hereunder, during the Term, the
Corporation shall pay the Executive a base salary at the rate of US$620,000 per
annum (the “Base Salary”), payable in accordance with the Corporation's payroll
practice as in effect from time to time, except to the extent that the Executive
has previously elected




--------------------------------------------------------------------------------




to defer the receipt of such Base Salary pursuant to an arrangement that meets
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”). While the Base Salary may be increased, it may not be
decreased during the Term.
(b)Variable Compensation
In addition to the Base Salary, with respect to each fiscal year of the
Corporation during the Term, the Executive shall be eligible to earn an annual
bonus (the “Variable Compensation”), with a target amount of US$775,000 (the
“Target Bonus”), based on the achievement of annual individual and Corporation
performance objectives established by the Board, subject to the Executive's
employment with the Corporation through the applicable payment date for any such
Variable Compensation. Notwithstanding anything to the contrary herein, the
Variable Compensation shall be paid no later than the 15th day of the third
month following the close of the fiscal year to which the Variable Compensation
relates, except to the extent that the Executive has previously elected to defer
the receipt of such Variable Compensation pursuant to an arrangement that meets
the requirements of Section 409A of the Code.
(c)Long Term Compensation
During the Term, the Executive will be eligible to participate in all Long Term
Incentive Programs (“LTIP”) as and when approved by the Compensation Committee
of the Board (the “Compensation Committee”). The value of LTIP is generally
determined at the beginning of the LTIP term (typically three years) in relation
to the Executive's On-Target-Earnings (“OTE”). OTE equals the Base Salary plus
Target Bonus. The value target to be used for the three (3) year term of each
LTIP shall be determined by the Board. As of the date hereof, the value target
determined by the Board is US$2,093,000. The Executive is currently a
participant in the Corporation's 2014 LTIP.
(d)Equity Plans
The Corporation shall permit the Executive to participate in any share option
plan, share purchase plan or similar plan offered by the Corporation from time
to time to its similarly situated executive officers in the manner and to the
extent authorized by the Compensation Committee.
The Executive received a grant of (1) 400,000 options pursuant to the Open Text
Corporation 2004 Stock Option Plan (the “2004 Stock Option Plan”) on February 3,
2012, (2) 100,000 options pursuant to the 2004 Stock Option Plan on May 3, 2012
(the options described in clauses (1) and (2), together, the “2012 Options”) and
(3) 33,333 restricted stock units (the “2012 RSUs” and, together with the 2012
Options, the “2012 Equity Awards”) pursuant to the Restricted Share Unit Grant
Agreement dated as of February 3, 2012 (the “Original RSU Agreement”).
(e)Stock Ownership
The Executive agrees to comply with the Equity Ownership Guidelines as set out
in accordance with Schedule “A.”
(f)Reimbursement of Expenses
During the Term, the Corporation shall reimburse the Executive for all business
expenses incurred by the Executive in performing his duties and responsibilities
under this Agreement (“Business Expenses”), in accordance and to the extent
consistent with the Corporation's policies or practices for reimbursement of
business expenses incurred by other Corporation executive officers.
(g)Other Benefits
During the Term, for so long as the Executive meets the eligibility requirements
of the applicable plan, practice, policy or program, and except as specifically
provided herein: (i) the Executive shall be entitled to participate in all
savings and retirement plans, practices, policies and programs of the

2

--------------------------------------------------------------------------------




Corporation which are made available generally to similar situated executive
officers of the Corporation; (ii) the Executive and/or the Executive's family,
as the case may be, shall be entitled to participate in, and shall receive all
benefits under, all perquisite and welfare benefit plans, practices, policies
and programs (including the Corporation's health insurance and disability plans)
provided by the Corporation which are made available to similarly situated
executive officers of the Corporation (for the avoidance of doubt, such plans,
practices, policies or programs shall not include any plan, practice, policy or
program which provides benefits in the nature of severance or continuation pay),
including those benefits set forth in Schedule “B”, as amended from time to
time; and (iii) the Executive shall be entitled to 20 days paid vacation per
fiscal year of the Corporation at a time approved in advance by the Chair of the
Board, which approval shall not be unreasonably withheld but shall take into
account the staffing requirements of the Corporation and the need for the timely
performance of the Executive's responsibilities, subject to the Corporation's
policy respecting same in effect from time to time.
(h)Annual Compensation Review
Other than as herein provided, there shall be no cost-of-living increase or
merit increase in the Base Salary or increases in any bonuses payable to the
Executive unless approved by the Board or the Compensation Committee. The Board
and Compensation Committee shall review annually the Base Salary and all other
compensation to be received by the Executive under this Agreement.
3.Term
The Executive shall serve, pursuant to this Agreement, as President and Chief
Executive Officer commencing on January 2, 2012 (the “Effective Date”) and
expiring on the third anniversary of the Effective Date (such period, the
“Term”); provided that, on the third anniversary of the Effective Date and on
each anniversary thereafter, the Term shall be extended automatically for an
additional one-year period unless either party provides the other party with
notice of non-renewal at least three (3) months before any such anniversary.
Notwithstanding the foregoing, the Executive's employment hereunder may be
terminated prior to the end of the Term upon his “Separation from Service” with
the Corporation (as hereinafter defined) in connection with the earliest to
occur of any of the events described in Section 4 hereof, in which case the Term
shall be terminated as of the date of the Executive's Separation from Service.
For purposes of this Agreement, the Executive's Separation from Service shall be
deemed to occur when the level of services performed by the Executive for the
Corporation decreases to a level equal to 20% or less of the average level of
services performed by the Executive for the Corporation during the immediately
preceding 36-month period (or, if shorter, during the period from the Effective
Date to the date of the relevant determination) and Executive's employment with
the Corporation terminates (within the meaning of Treas. Regs. Section
1.409A-1(h)(ii)), and the date of the Executive's Separation from Service (the
“Date of Separation from Service”) shall be the date determined in accordance
with Sections 5(b) and (as applicable) 5(c) hereof.
4.Separation from Service
(a)Death
The Executive shall separate from service with the Corporation, and the Term
shall terminate, upon the Executive's death.
(b)Disability
The Corporation shall be entitled to terminate the Executive's employment for
“Disability,” and the Executive shall separate from service with the
Corporation, if, as a result of the Executive's incapacity due to physical or
mental illness or injury, the Executive (i) shall become eligible to receive a
benefit under the Corporation's long-term disability plan applicable to the
Executive, or (ii) has been unable, due to physical or mental illness or
incapacity, to perform the essential duties of his employment with reasonable
accommodation for a continuous period of one hundred twenty (120) days or,
during any period of twelve

3

--------------------------------------------------------------------------------




(12) consecutive months during the Term, an aggregate of one hundred-eighty
(180) days, whether consecutive or not.
(c)Cause
The Corporation may terminate the Executive's employment for Cause, and upon
such termination the Executive shall separate from service with the Corporation.
For purposes of this Agreement, the term “Cause” shall mean, when used in
connection with the Executive's Separation from Service with the Corporation:
(i) the Executive's failure to attempt in good faith to perform his duties
(other than as a result of physical or mental illness or injury); (ii) the
Executive's willful misconduct or gross negligence of a material nature in
connection with the performance of his duties as an employee, which is or could
reasonably be expected to be injurious to the Corporation, or any of its
affiliates (whether financially, reputationally or otherwise); (iii) a breach by
the Executive of the Executive's fiduciary duty or duty of loyalty to the
Corporation or its affiliates; (iv) except in connection with the Executive's
good faith performance of duties, the Executive's intentional and unauthorized
removal, use or disclosure of the Corporation's or any affiliate's document (in
any medium or form) relating to the Corporation or an affiliate, or the
customers of the Corporation or an affiliate thereof and which may be injurious
to the Corporation, its customers or their respective affiliates; (v) the
willful performance by the Executive of any act or acts of dishonesty in
connection with or relating to the Corporation's or its affiliates' business or
the willful misappropriation (or willful attempted misappropriation) of any of
the Corporation's or any of its affiliates' funds or property; (vi) the
indictment of the Executive or a plea of guilty or nolo contendere by the
Executive to any felony or other serious crime, in each case involving moral
turpitude; (vii) a material breach of any of the Executive's obligations under
any agreement entered into between the Executive and the Corporation or any of
its affiliates that is material to the employment relationship between
Corporation or any of its affiliates and the Executive, including without
limitation, this Agreement; or (viii) a material breach of the Corporation's
policies or procedures, which breach causes or could reasonably be expected to
cause harm to the Corporation or its business reputation; provided that each of
the following shall have occurred: (w) the Corporation shall have delivered
written notice to the Executive of its intention to terminate the Executive's
employment for Cause, which notice specifies in reasonable detail the
circumstances claimed to give rise to the Corporation's right to terminate the
Executive's employment for Cause; (x) the Executive shall have the opportunity
to cure the breach, to the extent such circumstances are reasonably susceptible
to cure; (y) the Executive shall have the opportunity to present his case to the
full Board (with the assistance of his own counsel); and (z) the Executive shall
not have cured such circumstances as determined by a majority of the Board in
good faith, to the extent such circumstances are reasonably susceptible to cure
as determined by the Board in good faith, within thirty (30) days following the
Corporation's delivery of such notice.
(d)Corporation Termination Other than for Cause and Executive Voluntary
Termination (Other Than for Good Reason)
The Corporation may terminate the employment of the Executive for any reason
other than for Cause, notwithstanding any other provision of this Agreement,
upon compliance with the terms of Section 6(a) hereof. The Executive may
voluntarily terminate his employment, other than for Good Reason, provided that
the Executive provides the Corporation with a Notice of Separation from Service
(as defined below) specifying the date of his Separation from Service, which
shall not be less than ninety (90) days after the date of such Notice. Upon such
termination, in each case, the Executive shall separate from service with the
Corporation. In the event of non-renewal of this Agreement by the Corporation in
accordance with Section 3 hereof, the Corporation shall comply with the terms of
Section 6(a) hereof.
(e)Good Reason
The Executive may terminate his employment and separate from service with the
Corporation for Good Reason. For purposes of this Agreement, the term “Good
Reason” shall mean, when used in

4

--------------------------------------------------------------------------------




connection with the Executive's Separation from Service with the Corporation,
unless the Executive shall have consented in writing thereto, (i) a material
diminution in the Executive's duties and responsibilities other than a change in
such Executive's duties and responsibilities that arises solely out of a
reorganization of the Corporation resulting in a similar change to similarly
situated executive officers' duties and responsibilities; (ii) a material
reduction in the Executive's Base Salary or Target Bonus, unless a proportional
reduction in base salary or target bonus, as applicable, is also applicable to
similarly situated executive officers; (iii) a relocation of the Executive's
primary work location more than fifty (50) miles from the Executive's work
location on the Effective Date or relocation outside of Waterloo or the Greater
Toronto Area; or (iv) a reduction in the Executive's title or position with the
Corporation other than a change in such Executive's title or position that
arises solely out of a reorganization of the Corporation resulting in a similar
change to similarly situated executive officers' title or position; provided,
that in each case, within thirty (30) days following the occurrence of any of
the events set forth herein, the Executive shall have delivered a Notice of
Separation from Service to the Corporation of his intention to terminate his
employment for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to give rise to the Executive's right to terminate
employment for Good Reason, the Corporation shall not have cured such
circumstances within thirty (30) days following the Corporation's receipt of
such notice, and the Executive's Separation from Service with the Corporation
shall have occurred within sixty (60) days following such failure to cure.
5.Procedure for Separation from Service
(a)Notice of Separation from Service. Any separation or intended separation of
the Executive from service with the Corporation (other than a separation from
service on account of the death of Executive) shall be communicated by written
“Notice of Separation from Service” to the other party hereto in accordance with
Section 14(a) hereof.
(b)Date of Separation from Service. The Date of Separation from Service shall
mean: (i) if the Separation from Service occurs due to the Executive's death,
the date of the Executive's death; (ii) if the Separation from Service occurs
due to a termination by the Corporation pursuant to Section 4(b), the date on
which the Executive receives a Notice of Separation from Service from the
Corporation; (iii) if the Separation from Service occurs due to the Executive's
voluntary termination without Good Reason, the date specified in the Notice of
Separation from Service given pursuant to Section 4(d) hereof; (iv) if the
Separation from Service occurs due to the Executive's termination with Good
Reason, the date of his termination of employment in accordance with Section
4(e) hereof; and (v) if the Separation from Service occurs for any other reason,
the date on which a Notice of Separation from Service is given or any later date
(within thirty (30) days, or any alternative time period agreed upon by the
parties, after the giving of such notice) set forth in such Notice of Separation
from Service.
(c)Section 409A of the Code. Notwithstanding anything to the contrary in Section
5(b), the determination of whether and when the Date of Separation from Service
from the Corporation occurs for the purpose of determining when any amount that
is “nonqualified deferred compensation” subject to Section 409A of the Code
(“409A Amount”) becomes due and payable shall be made in a manner consistent
with, and based on the presumptions set forth in, Treas. Regs. Section
1.409A-1(h). Solely for purposes of the determination referred to in the
preceding sentence, “Corporation” shall include all persons with whom the
Corporation would be considered a single employer under Sections 414(b) and
414(c) of the Code. In the event that the Date of Separation from Service (as
determined in accordance with this Section 5(c)) occurs prior to the Date of
Separation from Service (as determined in accordance with Section 5(b)), the
Corporation will pay, or commence payment of, any 409A Amounts on the Date of
Separation from Service determined in accordance with Section 5(b), but not
later than December 31 of the calendar year in which the Date of Separation from
Service (as determined in accordance with this Section 5(c)) occurs, subject to
Section 6(b) and Section 7(b)(iv).
6.Separation Payments

5

--------------------------------------------------------------------------------




(a)Non-renewal by the Corporation; By the Corporation other than for Cause or by
the Executive for Good Reason
In the event of non-renewal of this Agreement by the Corporation in accordance
with Section 3 hereof or the Executive's Separation from Service due to
termination (A) by the Corporation other than for Cause (including a Separation
from Service as a result of Disability but not death) or (B) by the Executive
for Good Reason, subject to (in respect of clauses (ii) through (iv)) the
Executive's continued compliance with Section 6(i) below, Section 20 below and
the Restrictive Covenants Agreement described in Section 10 below, the
Corporation shall pay to the Executive the amounts described below at the times
specified below, and, except for (x) the Executive's rights of indemnification
and insurance provided in Section 9 hereof and (y) any vested benefits under any
tax-qualified pension plans of the Corporation, the Corporation shall have no
additional obligations under this Agreement:
(i) Accrued Payments. Within thirty (30) days following the Date of Separation
from Service, (w) any Base Salary earned by the Executive but not paid through
the Date of Separation from Service (reduced by any amounts that the Executive
received in connection with benefits paid or payable as a result of Disability,
if applicable); (x) any Variable Compensation earned by the Executive for the
fiscal year prior to the year in which the Date of Separation from Service has
occurred but not yet paid prior to the Date of Separation from Service (except
that, with respect to (w) and (x), to the extent that the Executive has
previously elected to defer the receipt of such Base Salary or Variable
Compensation pursuant to an arrangement that meets the requirements of Section
409A of the Code, the timing of the payment of such Base Salary or Variable
Compensation shall be in accordance with the terms of such arrangement); (y) the
Executive's accrued but unused vacation pay through the Date of Separation from
Service; and (z) any Business Expenses not reimbursed as of the Date of
Separation from Service (the amounts described in (w) through (z), together, the
“Accrued Payments”);
(ii) Separation Payments. In respect of each month during the 24-month period
measured from the day of the Executive's Date of Separation from Service (the
“Severance Period”), (x) an amount equal to one-twelfth of the Base Salary as in
effect for the year in which the Date of Separation from Service occurs shall be
paid in equal installments in accordance with the Corporation's standard payroll
practices (reduced by any amounts received by and/or payable to Executive in
connection with benefits paid or payable as a result of Disability, if
applicable) (the “Salary Continuation Payments”); and (y) an amount equal to
one-twelfth of the Target Bonus as in effect for the year in which the Date of
Separation from Service occurs shall be paid once a month (together with the
Salary Continuation Payments, the “Separation Payments”);
(iii) Pro Rata Bonus. At the time that Variable Compensation for the
Corporation's fiscal year in which the Date of Separation from Service occurred
would otherwise be paid (but in no event later than the 15th day of the third
month following the close of such fiscal year), an amount equal to the product
of (i) the Target Bonus for such fiscal year that the Executive would have
received had the Executive remained employed with the Corporation and (ii) a
fraction, the numerator of which is the number of full weeks the Executive was
employed with the Corporation in such fiscal year and the denominator of which
is fifty-two (the “Pro Rata Bonus”); provided that, to the extent that the
Executive has previously elected to defer the receipt of such bonus pursuant to
an arrangement that meets the requirements of Section 409A of the Code, the
timing of the payment of the Pro Rata Bonus shall be in accordance with the
terms of such arrangement; and
(iv) Continued Group Medical Benefits. The Executive's ability to participate in
the medical plan of the Corporation shall continue only through the Date of
Separation from Service. If the Executive elects to continue his health and
dental insurance coverage pursuant to COBRA, the Corporation shall reimburse the
Executive for the COBRA premiums for the Executive and his

6

--------------------------------------------------------------------------------




dependents for the number of months corresponding to the Severance Period;
provided, however, that if the Executive is eligible to receive comparable
medical or other welfare benefits under another employer-provided plan, the
COBRA premium reimbursement described herein shall be terminated. The Executive
shall promptly notify the Corporation of any changes in his medical benefits
coverage.
(b)Timing of Separation Payments
Notwithstanding anything to the contrary in this Section 6, in the event that
Executive is a “specified employee” (within the meaning of Section 409A(2)(B) of
the Code) on the Date of Separation from Service, no Separation Payments that
are 409A Amounts shall be paid until the earlier of (x) the date of the
Executive's death or (y) the first business day of the first calendar month that
begins after the six-month anniversary of the Date of Separation from Service
(determined in accordance with Section 5(c) hereof) at which time all Separation
Payments which would otherwise have been paid that would otherwise have been
paid during such period of delay shall be paid with Interest (as defined below)
and the remaining Separation Payments shall be paid in accordance with Section
6(a) above. “Interest” shall mean interest at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code, from the date on which
payment would otherwise have been made but for any required delay through the
date of payment.
(c)Cause or Voluntarily (other than for Good Reason)
In the event of the Executive's Separation from Service with the Corporation due
to termination by the Corporation for Cause or voluntarily by the Executive
other than for Good Reason, the Corporation shall pay the Executive, within
thirty (30) days following the Date of Separation from Service, any Accrued
Payments. In the event of the Executive's Separation from Service with the
Corporation due to termination voluntarily by the Executive other than for Good
Reason, the Board of Directors, in their sole and absolute discretion, may waive
the notice period required by Section 4(d) above, in which case the Executive's
employment shall be deemed to terminate immediately, provided the Executive
shall (1) be entitled to compensation due on account of Annual Base Salary and
benefits earned up to the last date of the notice period specified by the
Executive in his Notice of Separation from Service and (2) be entitled to any
Variable Compensation earned and prorated during such notice period. In the
event of the Executive's Separation from Service with the Corporation due to
termination voluntarily by the Executive other than for Good Reason, regardless
of whether or not the notice period required by Section 4(d) above is waived,
any outstanding 2012 Options shall continue to vest and be exercisable up to the
last date of the notice period specified by the Executive in his Notice of
Separation from Service, at which time any 2012 Options that have not vested
shall terminate and be of no further force and effect and any 2012 Options that
are vested shall remain outstanding for 90 days at which time they shall
terminate and be of no further force and effect. In the event of a Separation
from Service by the Corporation for Cause, the 2012 Equity Awards shall
terminate and be of no further force and effect as of Date of Separation from
Service. Except as provided in this Section 6(c), and except for the Executive's
rights of indemnification and insurance provided in Section 9 hereof and any
vested benefits under any tax qualified pension or equity incentive compensation
plans of the Corporation, and continuation of health insurance benefits on the
terms and to the extent required by statute as may be applicable to the
Executive, the Corporation shall have no additional obligations under this
Agreement.
(d)Death
In the event of the Executive's Separation from Service with the Corporation as
a result of the Executive's death, the Corporation shall pay the Executive's
estate within thirty (30) days following the Date of Separation from Service,
the Accrued Payments. Except as provided in this Section 6(d), and except for
the Executive's rights of indemnification and insurance provided in Section 9
hereof and any vested benefits under any tax qualified pension or equity
incentive compensation plans of the Corporation, the Corporation shall have no
additional obligations under this Agreement.
(e)2012 Equity Awards

7

--------------------------------------------------------------------------------




(1) In the event of a Separation from Service by the Corporation other than for
Cause (including a Separation from Service as a result of Disability but not
death) or by the Executive for Good Reason:
(A) any “Unvested” 2012 RSUs will continue to “Vest” on the “Vesting Dates” (as
such terms are defined in the Original RSU Agreement) and be settled as set
forth in the Original RSU Agreement until the 90th day following the last day of
the Severance Period at which time any outstanding 2012 RSUs that have not yet
“Vested” and been settled will terminate and be of no further force and effect;
and
(B) any outstanding 2012 Options shall continue to vest and be exercisable until
the 90th day following the last day of the Severance Period at which time any
outstanding 2012 Options will terminate and be of no further force and effect,
provided that any 2012 Options that vest during the 90-day period following the
Severance Period shall remain exercisable for an additional 90 days after the
date of vesting at which time any such outstanding 2012 Options shall terminate
and be of no further force and effect.
(2) In addition, notwithstanding anything contained in this Section 6 or
elsewhere in this Agreement, in the event of Separation from Service due to
death of the Executive, the estate of the Executive shall be entitled to
exercise any 2012 Options which have vested as at the date of death of the
Executive, at any time during the period which is twelve (12) months following
the date of death of the Executive. In addition, any 2012 Equity Awards which
would have otherwise vested during such twelve (12) month period shall continue
to vest and be exercisable or settled, as applicable, during that period and to
the extent that any unvested 2012 Options have vested during such period, the
Executive's estate shall be entitled to exercise those 2012 Options within a
period which starts on the day of vesting and ends twelve (12) months from the
date of death of the Executive.
(f)Options
Except as expressly stipulated in Section 6(e) or Section 7 hereof, any stock
options which have not vested as of the Date of Separation from Service shall
terminate and be of no further force and effect as of the Date of Separation
from Service and neither any period of notice nor any payment in lieu thereof
upon Separation from Service hereunder shall be considered as extending the
period of employment for the purposes of vesting of options notwithstanding
anything to the contrary in any other agreement between the Corporation and the
Executive. In the event of a Separation from Service other than by the
Corporation for Cause, the Executive shall have the right to exercise any
options which are vested as at the Date of Separation from Service for 90 days
following such date at which time such unexercised options will expire. In the
event of a Separation from Service by the Corporation for Cause, all options,
vested and unvested, shall terminate and be of no further force and effect as of
Date of Separation from Service and neither any period of notice nor any payment
in lieu thereof upon Separation from Service hereunder shall be considered as
extending the period of employment for the purposes of vesting of options
notwithstanding anything to the contrary in any other agreement between the
Corporation and the Executive. In addition, notwithstanding anything contained
in this Section 6 or elsewhere in this Agreement, in the event of Separation
from Service due to death of the Executive, the estate of the Executive shall be
entitled to exercise any options which have vested as at the date of death of
the Executive, at any time during the period which is twelve (12) months
following the date of death of the Executive at the end of which period such
options will expire. For greater clarity, the reference to options in this
Section 6(f) specifically excludes the 2012 Options.
(g)Long Term Compensation
Except as expressly provided in Section 7 below, in the event of the Executive's
Separation from Service for any reason, all outstanding awards granted under any
LTIP shall continue to be governed by the terms set forth in such LTIP.
(h)No Further Entitlements
Except as expressly provided in this Section 6 and Section 7 below, in the event
of the

8

--------------------------------------------------------------------------------




Executive's Separation from Service for any reason, the Executive will not be
entitled to receive any further payments, in lieu of notice or as damages for
any reason whatsoever. Except as to any entitlement as expressly provided in
this Agreement, the Executive hereby waives any claims the Executive may have
against the Corporation for or in respect of termination pay, severance pay, or
notice in lieu thereof on account of loss of office or employment.
(i)    Release
Notwithstanding anything to the contrary in this Agreement, the payments and
benefits described in Section 6(a) and Section 6(e) above, other than the
Accrued Payments, shall commence being made to the Executive, subject to the
condition that Executive has delivered to the Corporation an executed copy of a
release substantially in the form attached as Schedule “D” and that such release
has become effective, enforceable and irrevocable in accordance with its terms,
on the date that is 30 days after the Date of Separation from Service or, to the
extent required, on the date specified in Section 6(b) above.
7.Change in Control
(a)Definition
For purposes of this Agreement, a “Change in Control” shall mean the occurrence
of any of the following events: (i) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Corporation on a consolidated basis to any person or
group of related persons for purposes of Section 13(d) of the Securities
Exchange Act of 1934 (the “Exchange Act” and a “Group,” respectively); (ii) the
approval by the holders of the outstanding voting power of the Corporation of
any plan or proposal for the liquidation or dissolution of the Corporation;
(iii) any person or Group shall become the beneficial owner (within the meaning
of Section 13(d) of the Exchange Act), directly or indirectly, of shares
representing more than 50% of the aggregate outstanding voting power of the
Corporation and such person or Group actually has the power to vote such shares
in any such election; (iv) the replacement of a majority of the Board over a
twelve-month period from the directors who constituted the Board at the
beginning of such period, and such replacement shall not have been approved by a
vote of at least a majority of the Board then still in office who were members
of such Board at the beginning of such period; (v) consummation of a
reorganization, merger, consolidation or similar transaction involving the
Corporation and/or any entity controlled by the Corporation, or a sale or other
disposition of substantially all of the assets of the Corporation, or the
acquisition of assets or stock of another entity by the Corporation or any
entity controlled by the Corporation (each, a “Business Combination”) unless
following such Business Combination the shareholders of the Corporation
immediately prior to the Business Combination own at least 50% of the
then-outstanding equity securities and of the combined voting power of the
corporation or other entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such Business Combination,
owns the Corporation or substantially all of the Corporation's assets either
directly or through one or more subsidiaries); or (vi) a change in the status of
the Corporation as a public company. Notwithstanding the foregoing, for the
purposes of this Agreement, an event or series of events shall not be deemed to
be a Change in Control to the extent that the application of the relevant
definition of Change in Control would cause any tax to become due under Section
409A of the Code.
(b)Change-in-Control Benefits and Payments
In the event of the Executive's Separation from Service due to termination by
the Corporation other than for Cause or by the Executive for Good Reason within
the one (1) year period following a Change in Control, then the Executive shall
be entitled to the following, notwithstanding any else in this Agreement to the
contrary:
(i)    payments under Section 6(a) of this Agreement at the time and in the
manner set forth therein;

9

--------------------------------------------------------------------------------




(ii)    all 2012 Equity Awards and any other then outstanding equity
compensation awards which have not yet vested as of the Date of Separation from
Service shall vest immediately upon such Date of Separation from Service and the
Executive shall have the right to exercise all of such options for 90 days
following such Date of Separation from Service at which time they will terminate
and be of no further force and effect; and
(iii)    all outstanding awards granted under any LTIP shall vest 100% and any
payments under Section 6.2(b) of the Schedule to the LTIP (Special Provisions
Applicable to Eligible Employees Subject to Section 409A of the United States
Internal Revenue Code) shall be made as set forth therein except that the Target
Bonus (as defined in the LTIP) shall vest 100%;
(iv)    notwithstanding anything to the contrary in this Section 7, in the event
that Executive is a “specified employee” (within the meaning of Section
409A(2)(B) of the Code) on the Date of Separation from Service, no Separation
Payments that are 409A Amounts shall be paid and no 2012 RSUs that are 409A
amounts will be settled until the earlier of the date of the Executive's death
or the first business day of the first calendar month that begins after the
six-month anniversary of the Date of Separation from Service (determined in
accordance with Section 5(c) hereof) at which time all 2012 RSUs that are 409A
amounts will be settled and all Separation Payments which would otherwise have
been paid that would otherwise have been paid during such period of delay shall
be paid with Interest (as defined below) and the remaining Separation Payments
shall be paid in accordance with Section 6(a) above. “Interest” shall mean
interest at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code, from the date on which payment would otherwise have been made but for
any required delay through the date of payment.
(c)Certain Additional Payments by the Corporation
(i)    If it is determined (as hereafter provided) that any payment or
distribution by the Corporation to or for the benefit of Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement of the Corporation, including without limitation
any stock options or other equity award, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto), or any interest or penalties with
respect to such excise tax (such tax or taxes, together with any such interest
and penalties, are hereafter collectively referred to as the “Excise Tax”), then
the Payments shall be payable either (x) in full or (y) as to the maximum value
of such lesser amount which would result in no portion of the Payments being
subject to the Excise Tax and Executive shall receive the greater, on an
after-tax basis, of (x) or (y) above. The reduction of the amounts payable under
this Agreement, if applicable, shall be made as follows:
(1) a reduction of cash payments for which the full amount is treated as a
Payment;
(2) to the extent further reduction is required by this Section 7(c)(i),
cancellation of accelerated vesting (or, if necessary, payment) of cash awards
for which the full amount is not treated as a Payment;
(3) to the extent further reduction is required by this Section 7(c)(i),
cancellation of any accelerated vesting of equity awards; and
(4) to the extent further reduction is required by this Section 7(c)(i), a
reduction of any continued employee benefits.
In selecting the equity awards (if any) for which vesting will be reduced under
the third clause (3) above, awards shall be selected in a manner that maximizes
the after-tax aggregate amount of Payments provided to Executive, provided that
if (and only if) necessary in order to avoid the imposition of an additional tax
under Code Section 280G, awards instead shall be selected in the reverse order
of the date of grant. For the avoidance of doubt, for purposes of measuring an
equity award's value to Executive

10

--------------------------------------------------------------------------------




when performing the foregoing reduction, such equity award's value shall equal
the then aggregate fair market value of the vested shares underlying the award
less any aggregate exercise price less applicable taxes. Also, if two or more
equity awards are granted on the same date, each award will be reduced on a
pro-rata basis.
(ii)    Subject to the provisions of Section 7(c)(i) of this Agreement, all
determinations required to be made under this Section 7(c), including whether an
Excise Tax is payable by Executive and the amount of such Excise Tax and whether
and, if so, what reductions are required by Section 7(c)(i), will be made by a
nationally recognized firm of certified public accountants (the “Accounting
Firm”) chosen by the Corporation. The Corporation will direct the Accounting
Firm to submit its determination and detailed supporting calculations to both
the Corporation and Executive within fifteen (15) calendar days after the date
of the event giving rise to the Payment or the Date of Separation from Service,
if applicable, and any other such time or times as may be reasonably requested
by the Corporation or Executive. If the Accounting Firm determines that an
Excise Tax would be payable by Executive, it will perform the calculation set
out in Section 7(c)(i). Any determination by the Accounting Firm as to the
determination made under Section 7(c)(i) will be binding upon the Corporation
and Executive. If the Accounting Firm determines that no Excise Tax is payable
by Executive, it will, at the same time as it makes such determination, furnish
Executive with an opinion that he has substantial authority not to report any
Excise Tax on his federal, state, local income or other tax return. The
Corporation and Executive will each cooperate with the Accounting Firm in
connection with the preparation and issuance of the determination contemplated
by this Section 7(c)(ii).
(iii)    The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Section
7(c)(ii) of this Agreement will be borne by the Corporation and paid as
incurred. If such fees and expenses are initially advanced by Executive, the
Corporation will reimburse Executive the full amount of such fees and expenses
within fifteen (15) business days after receipt from Executive of a statement
therefor and reasonable evidence of his payment thereof.
(iv)    As expressly permitted by Q/A #32 of the Code Section 280G regulations,
with respect to performing any present value calculations that are required in
connection with this Section 7, Executive and Corporation each affirmatively
elect to utilize the Applicable Federal Rates (“AFR”) that are in effect as of
the Effective Date and the Accounting Firm shall therefore use such AFRs in
their determination and calculations.
8.No Mitigation
Except as expressly provided herein, the Executive shall not be required to seek
other employment or otherwise mitigate the amount of any payments to be made by
the Corporation pursuant to this Agreement. Except as otherwise provided herein,
the payments provided pursuant to this Agreement shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the termination of the Executive's employment or otherwise. The
Corporation's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Corporation may have against the Executive or others.
9.Legal Fees; Indemnification; Liability Insurance
(a)In the event of any contest or dispute between the Corporation and the
Executive with respect to this Agreement or the Executive's employment
hereunder, each of the parties shall be responsible for its respective legal
fees and expenses.
(b)During the Term and for so long as there exists liability thereafter with
regard to the Executive's activities during the Term on behalf of the
Corporation, the Corporation shall indemnify the Executive to the fullest extent
permitted by applicable law (and in no event in connection with the Executive's

11

--------------------------------------------------------------------------------




gross negligence or willful misconduct), and shall at the Corporation's election
provide the Executive with legal representation or shall advance to the
Executive reasonable attorneys' fees and expenses as such fees and expenses are
incurred (subject to an undertaking from the Executive to repay such advances if
it shall be finally determined by a judicial decision which is not subject to
further appeal that the Executive was not entitled to the reimbursement of such
fees and expenses).
(c)During the Term and for six years thereafter, the Executive shall be entitled
to the same directors' and officers' liability insurance coverage that the
Corporation provides generally to its other directors and officers, as may be
amended from time to time for such directors and officers.
10.Restrictive Covenants
The Executive agrees to execute contemporaneously with his execution of this
Agreement the confidentiality and non-solicitation agreement annexed hereto as
Schedule “C” (the “Restrictive Covenants Agreement”).
11.Injunctive Relief
It is impossible to measure in money the damages that will accrue to the
Corporation or any of its affiliates in the event that the Executive breaches
any of the Restrictive Covenants. In the event that the Executive breaches any
such Restrictive Covenant, the Corporation or any of its affiliates shall be
entitled to an injunction restraining the Executive from violating such
Restrictive Covenant (without posting any bond). If the Corporation or any of
its affiliates shall institute any action or proceeding to enforce any such
Restrictive Covenant, the Executive hereby waives the claim or defense that the
Corporation or any of its affiliates has an adequate remedy at law and agrees
not to assert in any such action or proceeding the claim or defense that the
Corporation or any of its affiliates has an adequate remedy at law. The
foregoing shall not prejudice the Corporation's or any of its affiliates' right
to require the Executive to account for and pay over to the Corporation or any
of its affiliates, and the Executive hereby agrees to account for and pay over,
the compensation, profits, monies, accruals or other benefits derived or
received by the Executive as a result of any transaction constituting a breach
of any of the Restrictive Covenants.
12.Arbitration; Forum Selection
(a) Arbitration
If there is a disagreement or dispute between the parties with respect to this
Agreement or the interpretation thereof, such disagreement or dispute will be
referred to binding arbitration to be conducted by a single arbitrator, if
Executive and the Corporation agree upon one, otherwise by three arbitrators
appointed as hereinafter set out, pursuant to the provisions of the American
Arbitration Association's (the “AAA”) rules governing commercial arbitration in
effect at the time of the arbitration, except as modified herein. A party who
wishes to arbitrate shall give written notice of such intention to the other
party (a “Notice of Intention”). The arbitrator shall be appointed by agreement
by agreement of Executive and the Corporation or, in default of agreement within
ten (10) Business Days of service of the Notice of Intention, each of Executive
and the Corporation shall within five (5) Business Days of the expiry of the
aforesaid ten (10) Business Day period, select one arbitrator and notify the
other of its selection, with the third arbitrator to be chosen by the first two
named arbitrators within five (5) Business Days of the expiry of the aforesaid
five (5) Business Day period. If one of the parties does not so notify the other
of its selection within the prescribed time, then the arbitrator selected by the
other party in accordance with the above procedure shall be the sole arbitrator.
The arbitration shall be held in the City of San Francisco. The procedure to be
followed shall be as agreed by the parties or, in default of agreement,
determined by the arbitrator(s), provided, however, that depositions or
examinations for discovery will not be allowed but information may be exchanged
by other means. The parties will use their best efforts to ensure that the
arbitration hearing is conducted no later than sixty (60) days after the
arbitrator is, or arbitrators are, selected. The final decision of the
arbitrator or arbitrators or any two of the three arbitrators will be furnished
to the parties in writing and will constitute a

12

--------------------------------------------------------------------------------




conclusive determination of the issue in question, binding upon the parties,
without right of appeal. The fees and expenses of the arbitration shall be in
the discretion of the arbitrator(s). Judgment upon the award may be entered in
any court of competent jurisdiction.
(b)    Forum Selection
The parties hereby agree that all demands, claims, actions, causes of action,
suits, proceedings and litigation between or among the parties or arising out of
the employment relationship between the Executive and the Corporation not
subject to the Arbitration provision in Section 12(a) hereof shall be filed,
tried and litigated only in a federal or state court located in San Francisco,
California. In connection with the foregoing, the parties hereto irrevocably
consent to the jurisdiction and venue of such court and expressly waive any
claims or defenses of lack of jurisdiction of or proper venue by such court.
13.Section 409A
(a)The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (except to the extent exempt as short-term deferrals or
otherwise) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If the Executive notifies
the Corporation (with specificity as to the reason therefor) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause Executive to incur any
additional tax or interest under Section 409A of the Code or the Corporation
independently makes such determination, the Corporation shall, after consulting
with Executive and solely in the event and to the extent the Corporation's
outside counsel deems it necessary to avoid any such additional tax or interest,
reform such provision to comply with Section 409A of the Code. To the extent
that any provision hereof is modified in order to comply with Section 409A of
the Code, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to the Executive and the Corporation of the applicable provision without
violating the provisions of Section 409A of the Code.
(b)It is intended that each installment, if any, of the payments and benefits,
if any, provided to the Executive under Section 6 hereof shall be treated as a
separate “payment” for purposes of Section 409A of the Code. Neither the
Corporation nor the Executive shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409 of the Code.
(c)All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A of the
Code to the extent that such reimbursements or in-kind benefits are subject to
Section 409A of the Code. All expenses or other reimbursements paid pursuant
herewith that are taxable income to the Executive shall in no event be paid
later than the end of the calendar year next following the calendar year in
which Executive incurs such expense or pays such related tax. With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A of the Code, the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during any taxable year shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year, provided that, the foregoing clause shall not be violated
with regard to expenses reimbursed under any arrangement covered by Section
105(b) of the Code, if applicable, solely because such expenses are subject to a
limit related to the period the arrangement is in effect and such payments shall
be made on or before the last day of the Executive's taxable year following the
taxable year in which the expense occurred.
(d)Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the Date of Separation from Service”), the actual date of payment
within the specified period shall be within the sole discretion of

13

--------------------------------------------------------------------------------




the Corporation.
14.Miscellaneous
(a)Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four days after it is mailed by registered or certified
mail, postage prepaid, return receipt requested or one day after it is sent by a
reputable overnight courier service and, in each case, addressed as follows (or
if it is sent through any other method agreed upon by the parties):
If to the Corporation:
c/o Open Text Corporation
275 Frank Tompa Drive
Waterloo, Ontario
Canada N2L 0A1


If to the Executive:
Mark Barrenechea
Address on file.
or to such other address as any party hereto may designate by notice to the
others.
(b)This Agreement shall constitute the entire agreement among the parties hereto
with respect to the Executive's employment hereunder, and supersedes and is in
full substitution for any and all prior understandings or agreements with
respect to the Executive's employment, including without limitation the
employment agreement dated as of January 2, 2012 between the Corporation and the
Executive.
(c)This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.
(d)The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.
(e)The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and the Executive hereby represents to the
Corporation that the execution of, and performance of duties under, this
Agreement shall not constitute a breach of or otherwise violate any other
agreement to which the Executive is a party. The Executive hereby further
represents to the Corporation that he will not utilize or disclose any
confidential information obtained by the Executive in connection with any former
employment with respect to his duties and responsibilities hereunder.
(f)This Agreement is binding on and is for the benefit of the parties hereto and
their respective successors, assigns, heirs, executors, administrators and other
legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Executive.

14

--------------------------------------------------------------------------------




(g)The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to assume this Agreement in the same
manner and to the same extent that the Corporation would have been required to
perform it if no such succession had taken place. As used in the Agreement, “the
Corporation” shall mean both the Corporation as defined above and any such
successor that assumes this Agreement, by operation of law or otherwise.
(h)Any provision of this Agreement (or portion thereof) which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this Section 14(h), be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by the Corporation shall be implied by
the Corporation's forbearance or failure to take action.
(i)The Corporation may withhold from any amounts payable to the Executive
hereunder all federal, state, city or other taxes that the Corporation may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation, (it being understood that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).
(j)This Agreement shall be governed by and construed in accordance with the laws
of the State California without reference to its principles of conflicts of law.
(k)This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument. A facsimile of a signature shall be deemed to be and have the effect
of an original signature.
(l)The headings in this Agreement are inserted for convenience of reference only
and shall not be a part of or control or affect the meaning of any provision
hereof.
15.Disclosure
During the Term, the Executive shall promptly disclose to the Board of Directors
full information concerning any interest, direct or indirect, of the Executive
(as owner, shareholder, partner, lender or other investor, director, officer,
employee, consultant or otherwise) or any member of his family in any business
that is reasonably known to the Executive to purchase or otherwise obtain
services or products from, or to sell or otherwise provide services or products
to, the Corporation or to any of its suppliers or customers.
16.Return of Materials
All files, forms, brochures, books, materials, written correspondence,
memoranda, documents, manuals, computer disks, software products and lists
(including lists of customers, suppliers, products and prices) pertaining to the
business of the Corporation or any of its subsidiaries, Affiliates, and
Associates that may come into the possession or control of the Executive shall
at all times remain the property of the Corporation or such subsidiary,
Affiliate or Associate, as the case may be. On termination of the Executive's
employment for any reason, the Executive agrees to deliver promptly to the
Corporation all such property of the Corporation in the possession of the
Executive or directly or indirectly under the control of the Executive. The
Executive agrees not to make for his personal or business use or that of any
other party, reproductions or copies of any such property or other property of
the Corporation.
17.Resignation of Directorships, etc.
The Executive agrees that after Separation from Service, he will, at the request
of the Board,

15

--------------------------------------------------------------------------------




tender his resignation from any position he may hold as an officer or director
of the Corporation or any of its subsidiaries, Affiliates or Associates, and the
Executive further covenants and agrees, if so requested by the Board, not to
stand for re-election to any office of the Corporation or any of its
subsidiaries, Affiliates or Associates at any time following termination of the
Executive's employment hereunder.
18.No Derogation
Nothing herein derogates from any rights the Executive may have under applicable
law, except as set out in this section. The parties agree that the rights,
entitlements and benefits set out in this Agreement to be paid to the Executive
are in full satisfaction of any rights or entitlements the Executive may have as
against the subsidiaries, Affiliates and Associates of the Corporation as a
result of the termination of his employment with such subsidiaries, Affiliates
or Associates.
19.Currency
All dollars referenced herein are in US dollars unless expressly provided to the
contrary.
20.Non-Disparagement
Each of the parties to this Agreement covenants and agrees not to engage in any
pattern of conduct that involves the making or publishing of written or oral
statements or remarks (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
goodwill of the other party, which for the purposes of the Corporation, includes
its subsidiaries, Affiliates or Associates or its and their management. For the
sake of clarity, nothing in this Section 20 shall prohibit statements or remarks
made in the good faith performance of the Corporation or Executive's obligations
under this Agreement or in accordance with applicable law.
21.No Set-Off
The existence of any claim, demand, action or cause of action of the Executive
against the Corporation, whether or not based upon this Agreement, will not
constitute a defense to the enforcement by the Corporation of any covenant or
agreement of the Executive contained herein.




* * * * *

16

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
Mark Barrenechea






/s/ Mark Barrenechea
Mark Barrenechea


Open Text Corporation




/s/ Tom Jenkins
Name:    Tom Jenkins     
Title:    Chairman & Chief Strategy Officer



17

--------------------------------------------------------------------------------




Schedule A


Equity Ownership Guidelines


EQUITY OWNERSHIP GUIDELINES


In a continuing effort to align the interests of the Executives of Open Text
Corporation, with the
interest of Open Text's shareholders, the Board of Directors (the “Board”)
hereby establishes
the following recommended Open Text Equity Ownership guidelines (the
“Guidelines”).


COVERED EXECUTIVES


These Guidelines cover Open Text's Executive Chairman/CSO, CEO/President, all
NEO's (Named
Executive Officers), and the Executive Leadership Team (the “Covered
Executives”).


OWNERSHIP GUIDELINES


The Board recommends that the Covered Executives (i) achieve the equity
ownership levels
within five (5) years of the date of the establishment of these Guidelines
(i.e., by October 1, 2014)
or, for an executive who becomes a Covered Executive after the date of these
Guidelines were
adopted, within five (5) years after the date of his/her qualifications as a
Covered Executive,
and (ii) hold the number of Open Text shares or share equivalents recommended
for so long as
they are Covered Executives.


Executive Title
Required Equity Ownership
Executive Chairman*
4x base salary
CEO/President*
4x base salary
Executive Leadership Team
1x base salary



* The share ownership level for new incumbents to the Executive Chairman and
CEO/President roles will be reviewed and approved by the Compensation Committee
at that time.


Covered Executives may achieve these Guidelines through the exercise of stock
option awards, purchases under the Open Text Employee Stock Purchase Plan
(ESPP), through an open market purchase made in compliance with applicable
securities laws or through any equity plan(s) Open Text may adopt from time to
time providing for the acquisition of Open Text shares. Until the Guideline is
met, it is recommended that a Covered Executive retains a portion of any stock
option exercise or LTIP award in shares of Open Text stock to contribute to
these Guidelines.


For compliance guidance purposes, the shares will be valued at the greater of
their book value (i.e., purchase price) or the current market value, whichever
is greater. The Compensation Committee of the Board will review the recommended
executive ownership guideline achievement levels on an annual basis.





--------------------------------------------------------------------------------




Schedule B


Benefits


Benefits to be enjoyed by the Executive during the term of this Agreement shall
include, but are not limited to:
(i)
reimbursement of reasonable cell phone expenses consistent with corporate
policy;

(ii)



(iii)
each year, you will be entitled to a US$5,000 perquisite allowance which may be
used for reimbursement of the following types of services or fees:

•
Financial planning

•
Tax planning

•
Estate planning

•
Athletic/Health Club

•
Additional Executive Life Insurance



(iv)
the services of Medisys Health Group Inc., or a provider of your choice
(including your personal physician) shall be paid to provide annual mandatory
and regular Health Examinations to the Senior Executive Team.

(v)
U.S. Medical benefits insurance under the Corporation's expatriate policy,
subject to applicable taxes.



(vi)
Reimbursement of any automobile lease payments and other automobile expenses
made or incurred by the Executive for use of an automobile in connection with
the performance of his/her duties hereunder not to exceed US$950.00 per month or
US$11,400 per year (the “Aggregate Reimbursement Limit”). The Aggregate
Reimbursement Limit shall be reviewed every two (2) years on the anniversary of
the Agreement. No monthly automobile lease payment and other related expense
shall exceed 1/12th of the stipulated Aggregate Reimbursement Limit in any given
year of the term of this agreement.



(vii)
Reimbursement of reasonable fuel costs in lieu of a mileage charge associated
with Executive operating the vehicle in the performance of his duties.






--------------------------------------------------------------------------------




Schedule C


Restrictive Covenants Agreement


EMPLOYEE CONFIDENTIALITY AND
NON-SOLICITATION AGREEMENT


As an employee of Open Text Corporation or any related or affiliated company
(the “Company”):
A.     I understand and agree that I have a responsibility to protect and avoid
the unauthorized use or disclosure of confidential information of the Company;
and
B.     I have a responsibility not to solicit or entice away from the Company
any customer of the Company or any employee of the Company.


I.    Confidential Information. For purposes of this Agreement, the term
“confidential information” means all information that is not generally known and
which I obtained from the Company, or learn, discover, develop, conceive or
create during the term of my employment with the Company, and which relates
directly to the business or to assets of the Company. Confidential information
includes, but is not limited to: inventions, discoveries, know-how, ideas,
computer programs, designs, algorithms, processes and structures, product
information, research and development information, lists of clients and other
information related thereto, financial data and information, business plans and
processes, and any other information of the Company that the Company informs me,
or which I should know by virtue of my position or the circumstances in which I
learned it, is to be kept confidential. Confidential information also includes
information obtained by the Company in confidence from its vendors or its
clients. Confidential information may or may not be labeled as “confidential”.
If I am unsure as to whether information is “confidential”, I will ask my
manager for assistance.
Confidential information does not include any information that has been made
generally available to the public. It also does not include any general
technical skills or general experience gained by me during my employment with
the Company. I understand that the Company has no objection to my using these
skills and experience in any new business venture or employment following the
cessation of my employment with the Company.
I recognize and acknowledge that in the course of my employment with the Company
I may obtain knowledge of confidential and proprietary information of a special
and unique nature and value and I may become familiar with trade secrets of the
Company relating to the conduct and details of the Company's business. While I
am employed by the Company and for a period of three years following the
cessation of my employment I agree:
A.     to keep confidential and hold in secrecy and not disclose, divulge,
publish, reveal or otherwise make known, directly or indirectly, or suffer or
permit to be disclosed, divulged, published, revealed or otherwise made known to
any person whatsoever, or used (except for the benefit and proper purposes of
the Company), and shall faithfully do all in my power to assist the Company in
holding in secrecy all of the Company's confidential information as defined
above.
B.     to keep confidential and hold in secrecy and not disclose, divulge,
publish, reveal or otherwise make known, directly or indirectly, or suffer or
permit to be disclosed, divulged, published, revealed or otherwise made known to
any person whatsoever, or used (except for the benefit and proper purposes of
the Company) any and all secrets or confidential information related to the
Company's activities or affairs which I now



--------------------------------------------------------------------------------




know or which are hereafter disclosed or made known to me or otherwise learned
or acquired by me, including information respecting the business affairs,
prospects, operations or strategic plans respecting the Company, which knowledge
I gain in my capacity as an employee of the Company and which knowledge is not
publicly available or disclosed.


II.     Agreement Not to Solicit. I agree that while I am an employee of the
Company and for six (6) months thereafter that I will:
A.     not solicit or entice or attempt to solicit or entice away from the
Company any of the employees of the Company to enter into employment or service
with any person, business, firm or corporation other than the Company;
B.     not solicit or entice or attempt to solicit or entice away from the
Company any customer or any other person, firm or corporation dealing with the
Company.


III.     Return of Documents. Upon the cessation of my employment with the
Company for any reason, I agree to return to the Company all records, documents,
memoranda, or other papers, copies or recordings, tapes, disks containing
software, computer source code listings, routines, file layouts, record layouts,
system design information, models, manuals, documentation and notes as are in my
possession or control. I acknowledge and agree that all such items are strictly
confidential and are the sole and exclusive property of the Company.


IV.     General.
A.     I further represent and warrant that I have not entered into any
Agreement with any previous or present employer which would prevent me from
accepting employment with the Company or which would prevent me from lawfully
executing this Agreement.
B.     I understand that the obligations outlined in this Agreement are the
concern and responsibility of all employees of the Company. I agree to report in
writing any violations of these policies to my manager or to the Vice-President
of Human Resources.
C.     All the provisions of this Agreement will be deemed severable, and if any
part of any provision is held illegal, void or invalid under applicable law,
such provision may be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not in any way be affected or impaired, but
will remain binding in accordance with its terms.
D.     This Agreement and all the rights and obligations arising herefrom shall
be interpreted and applied in accordance with the laws of the Province of
Ontario and in the courts of the Province of Ontario there shall be exclusive
jurisdiction to determine all disputes relating to this Agreement and all the
rights and obligations created hereby. I hereby irrevocably attorn to the
jurisdiction of the courts of the Province of Ontario.
E.     I acknowledge that my employment with the Company is contingent on my
acceptance and my observance of this Agreement, and that such employment is
adequate and sufficient consideration to bind me to all of the covenants and
agreements made by me under this Agreement.





--------------------------------------------------------------------------------








Gordon A. Davies     Mark Barrenechea
Print Name of Witness    Print Name of Employee




/s/ Gordon A. Davies      /s/ Mark Barrenechea
Signature of Witness    Signature of Employee






Date: October 30, 2012









--------------------------------------------------------------------------------




Schedule D


GENERAL RELEASE
1. Release of Claims and Waiver of Rights.
(a) In consideration of any payments and benefits being provided to me under
Sections 6(a) and 6(e) of the employment agreement (the “Employment Agreement”)
dated October 30, 2012, as it may have been amended to the date hereof, between
me and Open Text Corporation (the “Company”), those payments and benefits being
good and valuable consideration, the adequacy and sufficiency of which are
acknowledged by me (the “Payments”), I, Mark J. Barrenechea, hereby release,
remise and acquit Company, its present and past parents, subsidiaries and
affiliates, their successors, assigns, benefit plans and/or committees, and
their respective present or past officers, directors, managers, supervisors,
employees, shareholders, attorneys, advisors, agents and representatives in
their individual and corporate capacity, and their successors and assigns (the
“Releasees”), from, and hold them harmless against, any and all claims,
obligations, or liabilities (including attorneys, fees and expenses), asserted
or unasserted, known or unknown, that I, my heirs, successors or assigns have or
might have, which have arisen by reason of any matter, cause or thing whatsoever
related to my employment (or termination of my employment) with the Company on
or prior to the date on which this General Release is signed.
(b) The terms “claims, obligations, or liabilities” (whether denominated claims,
demands, causes of action, obligations, damages or liabilities) include, but are
not limited to, any and all claims under any contract with the Company, claims
of age, disability, race, religion, national origin, sex, retaliation, and/or
other forms of employment discrimination, breach of express or implied contract,
breach of employee handbook, practices or procedures, libel, slander,
intentional tort or wrongful dismissal, claims for reinstatement or
reemployment, arising under any federal, state, or local common or statutory
law; claims for unpaid salary, commission or fringe benefits; or any other
statutory claim before any state or federal court, tribunal or administrative
agency, arising out of or in any way related to my employment relationship with
the Company and its affiliates and the termination of that relationship. I will
not file or permit to be filed on my behalf any such claim.
(c) This General Release constitutes, among other things, a waiver of all rights
and claims I may have under the Age Discrimination in Employment Act of 1967 (29
U.S.C. 621, et seq.) (“ADEA”), the Americans with Disabilities Act of 1990, the
Family and Medical Leave Act of 1993, Title VII of the United States Civil
Rights Act of 1964, all as amended including the amendment set forth in 42
U.S.C. § 1981 concerning damages in cases of intentional discrimination in
employment, the California Fair Employment and Housing Act, and Labor Code
section 201, et seq. and section 970, et seq., and any other comparable national
or state laws, all as amended. I agree that because this General Release
specifically covers known and unknown claims, I am waiving my rights under
Section 1542 of the California Civil Code, which states: "A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor."
(d) Notwithstanding the preceding paragraphs (b) or (c) or any other provision
of this Agreement, this General Release is not intended to interfere with my
right to file a charge with the Equal Employment Opportunity Commission (the
“EEOC”) in connection with any claim I believe I may have against the Company or
its affiliates. However, by executing this General Release, I hereby waive the
right to recover in any proceeding I may bring before the EEOC or any state
human rights commission or in any proceeding brought by the EEOC or any state
human rights commission on my behalf. In addition, this General Release is not
intended to interfere with my right to challenge that my waiver of any and all
ADEA claims pursuant to this General Release is a knowing and voluntary waiver,
notwithstanding my specific representation that I have entered into this General
Release knowingly and voluntarily.



--------------------------------------------------------------------------------




(e) This General Release is for any relief, no matter how denominated,
including, but not limited to, injunctive relief, wages, back pay, front pay,
compensatory damages, or punitive damages.
(f) This General Release shall not apply to any rights in the nature of
indemnification or payments under (i) applicable law, (ii) the charter, bylaws
or operating agreements of the Company, (iii) the indemnification agreement
dated January 2, 2012 or (iv) applicable directors and officers insurance
policies which I may have with respect to claims against me relating to or
arising out of my employment with the Company and its affiliates or my service
on their respective boards of directors, or any vested benefit to which I am
entitled under any tax qualified pension plan of the Company or its affiliates,
COBRA continuation coverage benefits or any other similar benefits required to
be provided by statute. Furthermore, notwithstanding anything to the contrary
contained in this Section 1, I do not release any of the Releasees from the
Company's obligation to timely provide me with all payments and benefits to
which I am entitled pursuant to the terms of the Employment Agreement, or any
other obligations of the Company under the Employment Agreement.
2. Representations and Covenants. I hereby represent and agree to all of the
following:
(a) I have carefully read this General Release.
(b) I understand it fully.
(c) I am freely, voluntarily and knowingly releasing the Releasees in accordance
with the terms contained above.
(d) Before executing this General Release, I had twenty-one (21) days to
consider my rights and obligations under this General Release.
(e) The period of time I had to consider my rights and obligations under this
General Release was reasonable.
(f) Before signing this General Release, I was advised to consult with an
attorney and given a reasonable period of time to do so and in executing this
General Release have not relied on any representation or statement not set forth
herein.
(g) Execution of this General Release and the General Release becoming
enforceable (in accordance with paragraph (h) below) within 30 days from the
date of my “separation from service” (as determined under Section 409A of the
Internal Revenue Code of 1986, as amended, and the rules and regulations issued
thereunder) is a condition to the Payments, which payments and benefits are in
addition to anything of value to which I am already entitled to receive from the
Company and its affiliates.
(h) For a period of seven (7) days following the date on which I sign this
General Release, I may revoke it. Any such revocation must be made in writing
and received by the Corporate Secretary of the Company, by the seventh day
following the date on which I sign this General Release. The Company's
obligation to pay the consideration as set forth in Section 1 above shall not
become effective or enforceable until this seven (7) day revocation period has
expired without my having exercised my right to revoke.
(i) There are no pending lawsuits, charges, employee dispute resolution
proceedings, administrative proceedings or other claims of any nature
whatsoever, that I have brought (and which are pending) against any Releasee, in
any state or federal court, before any agency or other administrative body or in
any other forum.
(j) I am not aware of any material violation of any laws or Company policies or
procedures by a Company employee or officer that has not been reported to
Company officials.
(k) If I violate my obligations under the Employment Agreement and such
violation causes material harm to the Company, I understand that, in addition to
other relief to which the Company may be entitled, the



--------------------------------------------------------------------------------




Company shall be entitled to cease providing the Payments and benefits provided
to me pursuant to Section 1 above unless such violation is cured (if capable of
being cured) within 30 days of notification by the Company to me of such
violation (and, following such cure, all suspended payments shall be made in a
single lump sum), and this General Release will remain in full force and effect.
(l) If I should hereafter make any claim or demand or commence or threaten to
commence any action, claim or proceeding against the Releasees with respect to
any matter, cause or thing which is the subject of the release under Section 1
of this General Release, this General Release may be raised as a complete bar to
any such action, claim or proceeding, and the applicable Releasee may recover
from me all costs incurred in connection with such action, claim or proceeding,
including attorneys' fees.
(m) If any provision of this General Release is declared illegal, invalid, or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, such provisions will immediately become null and void, leaving
the remainder of this General Release in full force and effect.
(n) This General Release shall be governed by and construed in accordance with
the laws of the State of California, without regard to conflicts of laws
principles.
4. Declaration. I declare under penalty of perjury under the laws of the State
of California that the foregoing is true and correct.
___________________________                Date: ___________________
Mark J. Barrenechea
Acknowledged before me this ______________
________________, NOTARY PUBLIC
 








